1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    CHARLES SCOTT, an individual;                   Case No. 2:20-cv-11033-CAS-JPRx
      BRENDA MCCOY, an individual;
12    DOMINIQUE FERDINAND, an                         [PROPOSED] JUDGMENT
      individual, on behalf of themselves and
13    all others similarly situated,                  [Los Angeles Superior Court Case No.
                                                       20STCV41416]
14                      Plaintiffs,
15             v.                                     Complaint Filed:   October 27, 2020
                                                      Trial Date:        None
16    GATE GOURMET, INC., a Delaware
      Corporation; and DOES 1 through 100,
17    inclusive,
18                      Defendants.
19
20            For the reasons stated in the Court’s orders dated May 24, 2021 (ECF No. 41),
21   Plaintiffs Charles Scott, Brenda McCoy and Dominique Ferdinand’s First Amended
22   Complaint is DISMISSED with prejudice and judgment is hereby entered in Defendant
23   Gate Gourmet, Inc.’s favor against Plaintiffs, with costs to be taxed against Plaintiffs.
24            SO ORDERED, this 2nd day of June, 2021.
25
26
                                                         The Honorable Christina A. Snyder
27                                                       U.S. District Court Judge
28
                                                  1
                                       [PROPOSED] JUDGMENT
     71113601v.1
